PER CURIAM.*
Claude Hugh Lloyd, Jr., appeals from the district court’s order denying his Emergency Motion for Leave and Motion for Nunc Pro Tunc Order with Judicial Notice, in which he sought to be substituted for Mary Beth Angel as trustee of the Lloyd Trust for purposes of the above-referenced litigation. Lloyd has also filed a Motion for Summary Reversal and Designation of Orders on Appeal.
Lloyd’s nunc pro tunc motion was an unauthorized motion, which the district *429court should have dismissed for lack of jurisdiction. See United States v. Early, 27 F.3d 140, 142 (5th Cir.1994). We affirm the judgment on this alternative basis. See id. Lloyd’s Motion for Summary Reversal and Designation of Orders on Appeal is denied.
JUDGMENT AFFIRMED; MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.